Citation Nr: 1529737	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  10-08 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.  

2.  Entitlement to service connection for a left knee disorder. 

3.  Entitlement to service connection for a left shoulder disorder.

4.  Entitlement to service connection for metatarsalgia.  

5.  Entitlement to service connection for left epididymitis.

6.  Entitlement to service connection for hemorrhoids.

7.  Entitlement to service connection for residuals of a right inguinal hernia.

8.  Entitlement to service connection for residuals of a right volar wrist, status post internal fixation of a scaphoid fracture, other than a postoperative scar (which is already service-connected).  

9.  Entitlement to service connection for presbyopia, myopia, and astigmatism.  

10.  Entitlement to an initial rating greater than 50 percent for obstructive sleep apnea (OSA).  

11.  Entitlement to an initial rating greater than 20 percent for temporomandibular joint syndrome (TMJ) with bruxism (claimed as arthralgia of TMJ).  

12.  Entitlement to an initial compensable rating for allergic rhinitis. 

13.  Entitlement to an initial compensable rating for a surgical scar of the left iliac crest.  

14.  Entitlement to an initial compensable rating for a scar as a postoperative (PO) residual of internal fixation of a scaphoid fracture of the right wrist.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

J. Fussell


INTRODUCTION

The Veteran had active service from May 1983 to June 2007.  

The matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Roanoke, Virginia.  

A February 2009 rating decision denied service connection for a right knee disorder, a left knee disorder, a left shoulder disorder, metatarsalgia, hyperlipidemia, left epididymitis, hemorrhoids, presbyopia, myopia, astigmatism, right inguinal hernia, and disability of the right wrist from a right volar wrist, status post for internal fixation of a scaphoid fracture, other than a postoperative scar.  That decision granted service connection for TMJ syndrome with bruxism (claimed as TMJ arthralgia), which was assigned an initial 20 percent rating, and granted service connection and assigned initial noncompensable ratings for allergic rhinitis; a surgical scar of the left iliac crest; a scar on the volar aspect of the right wrist, as a PO residual of internal fixation of a scaphoid fracture; and OSA.  

The Veteran's November 2009 Notice of Disagreement (NOD) initiated an appeal but specifically did not appeal the denials of service connection for hyperlipidemia and the initial 20 percent rating assigned for TMJ with bruxism.  However, correspondence in January 2010 from the Veteran's attorney, setting forth various arguments and contentions, specifically disagreed with the initial 20 percent rating for TMJ with bruxism and, so, was a timely NOD as to that issue.  

The denial of service connection for hyperlipidemia was inadvertently included as an issue in the February 2010 Statement of the Case (SOC) as an adjudication as to which an appeal had been initiated.  However, the inclusion of this matter as an issue on appeal in that SOC does not place this matter in appellate status inasmuch as an NOD is required for that purpose.  

Subsequently, a February 2010 rating decision retroactively increased the initial noncompensable rating for OSA to 50 percent.  Because that is not the highest rating assignable (the next higher rating being 100 percent under 38 C.F.R. § 4.100, Diagnostic Code 6847) that matter remains in appellate status.  

In the Veteran's February 2010 VA Form 9 he reported that he was perfecting the appeal as to all matters addressed in the SOC.  

The Veteran's NOD initiated an appeal as to all matters addressed in the February 2009 rating decision except the denial of service connection for hyperlipidemia and the initial 20 percent rating for TMJ with bruxism.  As such, he initiated an appeal as to the denials of service connection for presbyopia, myopia, and astigmatism which were not addressed in the February 2010 SOC.  Generally, when claims have been placed in appellate status by the filing of an NOD, the Board must remand the claims to the RO for preparation of an SOC as to those claims.  Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995) and Archbold v. Brown, 9 Vet. App. 124, 130 (1996); Manlincon v. West, 12 Vet. App. 238 (1999); see also 38 C.F.R. § 19.9 (2014).  Thus, these matters are addressed in the Remand portion of this decision.  

In correspondence from the Veteran's attorney in May 2015 it was requested that, in light of the numerous claims, that the issues before the Board be clarified.  However, inasmuch as the Veteran's attorney is an experienced practitioner of VA law, including many years of experience and practice before the Board, and because he was provided a copy of the entire claims files in April 2010, such separate and distinct clarification for his benefit is not required, for the reasons explained above.  

Also in the May 2015 letter the attorney requested that the Board allow for the lapse of a full 90 days from the date of the May 7, 2015, certification of the appeal to the Board prior to issuing a decision.  However, the attorney set forth no rationale or reasons for this request, e.g., a request for a hearing, a desire or intent to seek and submit additional evidence, change in representation or even a desire or intent to submit further argument.  Accordingly, the Board need not wait for the lapse of 90 days since the certification of the appeal.  See generally 38 C.F.R. § 20.1304(a).  

In addition to the paper claims file, there are paperless, electronic claims files, Virtual VA and Veterans Benefits Management System (VBMS) associated with this appeal, a review of which does not reveal anything pertinent to the present appeal, except as otherwise stated herein.

The issues of service connection for disorders of the right knee, left knee, left shoulder, and metatarsalgia as well as for presbyopia, myopia, and astigmatism are addressed in the REMAND portion of the decision below and are REMANDED.   
FINDINGS OF FACT

1.  Left epididymitis, hemorrhoids, and a right inguinal hernia are not currently shown to exist.  

2.  The Veteran had in-service surgical repair of a fracture of the right scaphoid with bone grafting and metallic internal fixation and has continued complaints of pain.  

3.  The Veteran's OSA requires the use of a CPAP machine but does not cause respiratory failure, cor pulmonale or require a tracheostomy.  

4.  The TMJ with bruxism is manifested by inter-incisal motion of 21 to 30 millimeters (mms.)

5.  The Veteran's allergic rhinitis is not manifested by any polyps or any compensable blockage of one or both nasal passages.  

6.  The surgical scar of the left iliac crest is asymptomatic and not productive of functional impairment.  

7.  The residual PO right wrist scar is asymptomatic and not productive of functional impairment.   


CONCLUSIONS OF LAW

1.  The criteria for service connection for left epididymitis, hemorrhoids, and a right inguinal hernia have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  

2.  The criteria for service connection for residuals of a right volar wrist, status for internal fixation of a scaphoid fracture, other than a postoperative scar, have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  

3.  The criteria for an initial rating greater than 50 percent for OSA have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.97, and Diagnostic Code 6847 (2014).

4.  The criteria for an initial rating greater than 20 percent for TMJ with bruxism have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.150, and Diagnostic Code 9905 (2014).  

5.  The criteria for an initial compensable rating for allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.97, and Diagnostic Code 6522 (2014).  

6.  The criteria for an initial compensable rating for a surgical scar of the left iliac crest have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.118, and Diagnostic Code 7804 (2014).  

7.  The criteria for an initial compensable rating for a residual scar as a PO residual of internal fixation of a scaphoid fracture of the right wrist have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.118, and Diagnostic Code 7804 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes on VA an obligation to notify claimants what information or evidence is needed for claim substantiation and respective evidentiary gathering duties.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In service connection claims, a claimant is to be informed of five elements: veteran status, existence of a disability, a connection between a veteran's service and the disability (or a service-connected disorder), degree of disability, and effective date of any grant.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, the RO provided the Veteran with notice of the elements required for service connection and of the respective evidence gathering duties by letter in July 2008, prior to the initial February 2009 adjudication of the claims for service connection.  It also provided notice of how disability ratings and effective dates are assigned.  Dingess, Id.  

The Veteran's claims for increased ratings arise from a disagreement with the initial disability ratings that were assigned following the grants of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Accordingly, the Board finds that VA satisfied its duties to notify the Veteran in this case. 

As required by 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014), VA has made reasonable efforts assist the Veteran in developing the record, including to identify and obtain relevant records for claim substantiation.  The Veteran's service treatment records (STRs) have been obtained.  There is no indication that the Veteran is receiving private medical treatment.  The Veteran and his attorney declined the opportunity to have the Veteran testify in support of his claims.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the appellant's claims called Virtual VA, in which the reports of the official examinations have been placed, in addition to having those same reports placed in the claims files (and copies of which were provided to the Veteran's attorney).  

The Veteran has been provided official examinations.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  

In the attorney's January 2010 NOD the noncompensable rating for OSA was challenged because it was alleged that the Veteran used a CPAP machine, even at the time of the official rating examination and even discussed the difficulties he was having with the CPAP mask with the examiner.  It was alleged that a 50 percent rating was warranted because of this.  However, subsequently, a February 2010 rating decision retroactively awarded a 50 percent rating.  There is no other argument set forth with respect to the adequacy of the official rating examination and the Veteran's entitlement to the next higher scheduler rating of 100 percent.  As to this, the use of a CPAP machine is contemplated in the current 50 percent rating assigned but, more importantly, there is simply no evidence or contention that the Veteran now has or has ever had chronic respiratory failure, cor pulmonale, or had or required a tracheostomy, which are the criteria for the next higher schedular rating.  Thus, the Board finds no inadequacy as to the official rating examination.  

As to TMJ it was alleged that the official dental examination was inadequate because the actual limitation of inter-incisal movement was not reported and, if it had been recorded a rating in excess of 20 percent would have been assigned.  However, this is incorrect.  The December 2008 examination specifically recorded inter-incisal motion as well as right and left lateral excursion.  Moreover, the Veteran's attorney was provided a complete copy of the Veteran's claim files in April 2010 and, so, was provide a copy of the report of this examination.

As to allergic rhinitis, it was alleged that the rating examination was conducted in December, which was not during the allergy season.  Also, it was alleged that the Veteran required the use of an antihistamine and a steroid spray to control his symptoms, warranting a compensable disability rating.  At the December 2008 official examination the Veteran reported that his condition was constant with only seasonal exacerbations of a runny noise but that he had no interference with breathing.  The Board notes that the specific rating criteria for allergic rhinitis provide an evaluation not on the basis of the mere presence of allergic symptoms but rather the extent to which such symptoms cause the presence of polyps and nasal obstruction to breathing.  There is no allegation that he has polyps which are seasonal in nature.  A new examination is not warranted.  
As to the noncompensable ratings for scars of the left iliac crest and the scar of the right wrist, it was alleged that the examination results were cursory and extremely limited, which called into question the adequacy of the examination.  However, contrary to the attorney's contentions, the official rating examination did address and report the clinical findings which were needed for rating purposes.  In other words, there is simply no merit to the contention that the official rating examination was inadequate for rating purposes.  It was also indicated that the official examination reflected "inaccurate reporting."  However, the attorney has not described the nature of the "inaccurate" reporting.  To the extent that this suggests that the report of the official examination was in error in indicating that the Veteran reported having had surgery for an inguinal hernia, the examination report is clear that it was found that the Veteran had no residual PO scar from any inguinal hernia surgery.  

The Board has thoroughly reviewed all the evidence and while obligated to provide supporting reasons and bases, it does not have to discuss, in detail, all of the evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380 - 81 (Fed. Cir. 2000).  This analysis focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran must not assume that any evidence not explicitly discussed has been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000); and Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed.Cir. 2007) ("There is a presumption that [VA] considered all of the evidence of record," and the mere failure by the board to discuss a particular piece of evidence is insufficient to rebut that presumption).

Background

In September 1984, while there had been no trauma, the Veteran's right knee was achy.  On examination there was no instability and the cruciate ligaments were intact.  The assessment was a mild knee strain, which was improving.  

In 1986 the Veteran injured his right wrist while riding a dirt bike, for which he underwent extensive physical therapy in 1987.   In January 1988 he underwent open reduction and internal fixation, with two Herbert screws, of a non-united right wrist fracture with an iliac crest bone graft, followed by therapy.  

In July 1989 the Veteran had a vasectomy.  

In December 1991 the Veteran complained of a swollen right testicle of two days duration.  He had no history of a hernia.  On examination the right testis was smooth and without nodules.  The epididymis was swollen and mildly tender.  The assessment was right epididymitis.  Later that month, he was given a genitourinary consultation and after an examination which found a small nodule in the right epididymis, the assessment was a history of epididymitis - resolving.  

On periodic examination in 1993 it was noted that the Veteran had had a displaced scaphoid fracture in the right wrist due to a 1986 vehicular accident, and for which he had a bone graft with insertion of two Herbert screws.  He now had full range of motion and the residuals were not considered disqualifying.  Also, it was noted that after a 1989 vasectomy he had had right sided epididymitis in 1991 with inflammations 3 to 4 times yearly which had been treated with Tylenol with good results.  

In May 1995 it was noted that by history the Veteran had had hemorrhoids.  

In October 2003 the Veteran had right inguinal pain which had been episodic for two months.  On examination, in the right inguinal region there was tenderness with a questionable small hernia, distally but only when he coughed.  The assessment was a possible right inguinal hernia.  He was referred for a surgical consultation.  Later in October 2003, after an examination, the assessment was abdominal pain of unknown etiology.  He underwent an abdominal CT scan in November 2003 due to the right lower quadrant pain of unclear etiology.  The CT scan found no clear explanation for the right lower quadrant pain.  

In March 2005 the Veteran reported having right knee pain which had gradually worsened over the last 2 months.  There was no history of trauma.  On examination he had patellar grinding of the right knee.  The assessment was that he might have patellofemoral syndrome (PFS) or tendinitis.  X-rays found no right knee fracture, dislocation, significant arthritis or other active pathology and the impression was that the knee was normal.  

An August 2005 Chronological Record of Medical Care noted that the Veteran had a knee problem after prolonged driving.  

In April 2006 the Veteran complained of pain in his left foot which was elicited by motion.  He also had a bulge in the right lower abdominal quadrant, just above the inguinal area.  He was referred to a podiatry clinic with a primary diagnosis of metatarsalgia and referred to general surgery with a primary diagnosis that a direct inguinal hernia was to be ruled out.  

In May 2006 the Veteran was seen for a complaint of intermittent left foot pain of 3 months duration, after jumping down from a desk.  On examination no abnormality was found.  The assessment was metatarsalgia.  X-rays of his feet found no evidence of fracture, dislocation, significant arthritis or other active pathology.  

A December 2006 Chronological Record of Medical Care noted that the Veteran had been given shoe inserts; prolonged driving resulted in knee pain, and he had shoulder pain after a prolonged time using a computer.  

A December 2006 Report of Medical Assessment, in conjunction with the Veteran's retirement from military service, shows that the Veteran reported having left foot pain after walking, for which he had received temporary inserts from a podiatrist.  He intended to seek VA compensation for, in pertinent part, epididymitis, an inguinal hernia, and scars.  A health care provider noted that the Veteran had metatarsalgia and needed inserts to relieve pain; and that he also had sesamoiditis.  He had right knee pain after driving more than 2 hours, and after using a computer keyboard he had left shoulder pain.  He had postoperative right wrist pain.  He was given a digital rectal examination and small internal hemorrhoids were noted.  He had hematuria weekly since a vasectomy.  On examination he had a varicocele and a very tender left testis, which dated back to his vasectomy in 1989.  He had a minimal right inguinal hernia on the right which had been evaluated but not repaired.  The hernia had occurred after a "move/lifting" injury.  He had postoperative scars on the right wrist and left hip.  In an adjunct medical history questionnaire the Veteran reported having or having had chronic pain in his right wrist, left shoulder, right knee, and left knee.  He also complained of numbness of the right hand and reported that he required shoe support [inserts] due to left foot pain.  He had limitations due to pain of his right hand and right knee.  He had a right sided hernia and recurring hemorrhoids.  He had occasionally inflamed testicles.  

The Veteran's attorney has submitted a duplicate copy of the results of a March 2007 sleep study conducted at the Walter Reed Sleep Disorders Center, while the Veteran was on active duty.  The study duration was 461 minutes, during which there were 177 arousals and 33 awakenings.  There were 145 respiratory events.  The diagnosis was severe OSA.  Therapeutic options included CPAP or surgery.  He was to be followed-up at a CPAP Clinic in one month to assess efficacy and compliance.  He was not to drive if he was excessively sleepy.  

A May 2007 STR reflects that when evaluated for obstructive sleep apnea it was noted that the Veteran had clinical problems due to, in pertinent part, left epididymitis, a right inguinal hernia, hemorrhoids, arthralgia of the TMJ, allergic rhinitis, teeth abrasion - bruxism, and metatarsalgia.  He was having problems due to an ill fitting CPAP mask.  He used the CPAP machine most nights but still had symptoms of OSA, i.e., sleepiness.  His snoring was less.  His nasal congestion complicated this clinical picture.  The assessment was severe OSA due to difficulty adapting to the CPAP mask.  

STRs in 2007 include a record indicating that the Veteran's health problems included blood in his urine.  

The STRs show that the Veteran had a septorhinoplasty and turbinoplasty in November 2007, to try to improve his breathing.  

On official dental examination in December 2008 the Veteran related a history of TMJ arthralgia and bruxism, i.e., teeth abrasion.  He reported having been diagnosed with TMJ arthralgia and bruxism and that these conditions had existed for 5 years.  He described the symptoms as popping of jaw and jaw pain.  For treatment, he had been given a mouthpiece for use at night.  

On examination the Veteran's mandible and maxilla were within normal limits.  There were no abnormal findings of his ramus or palates.  Examination of the TMJ articulation revealed that inter-incisal motion was within a range of 21 to 30 millimeters (mms.).  There was a range of right lateral excursion of more than 4 mms.  There was a range of left lateral excursion of more than 4 mms.  Examination of his teeth revealed that "tooth # 30 DL #31 ML" both had deep pockets of 5 and 6 mms., respectively.  Both needed deep scaling, irrigation, and Arestin therapy.  No scar was present.  Panoramic X-rays yielded results that were within normal limits.  

The diagnosis was that the claimed condition of TMJ arthralgia was TMJ syndrome.  The subjective factors were jaw pain and popping, and pain when chewing.  The objective factors were bilateral TMJ popping and bilateral TMJ crepitus.  The claimed condition of bruxism, or teeth abrasion, was diagnosed as tooth abrasion.  The subjective factors were grinding of the teeth at night and the objective factors were excessive wear on teeth #2, 14, 15, 22, 23, 24, 25, 26, 27, 6, 8, 9, 10, and 11.  It was remarked that the Veteran used a night guard.  

In an addendum, the examiner stated that the finding of "tooth # 30 DL #31 ML" both had deep pockets of 5 and 6 mms. was a significant periodontal finding, with the diagnosis being Level II periodontitis, localized and specific to teeth #30 and 31.  Also, the Veteran should follow-up with scaling, root planing, and areation.  

On official examination in December 2008 the Veteran reported having served in the Gulf War and the Iraq war but not having participated in combat activity.  He reported having had sleep apnea since March 2007, which had been diagnosed by a sleep study.  He had no trouble staying awake during daytime hours due to sleep apnea.  He was not receiving any treatment for sleep apnea.  It was reported that there was no functional impairment.  As to his left shoulder, he reported that he occasionally developed a left upper trapezius strain.  This condition had existed for 10 years, and was not due to injury or trauma.  He did not have any weakness, stiffness, swelling, heat, redness, giving way, lack of endurance, locking, fatigability or dislocation due to this.  He reported having pain in the left upper trapezius which occurred 2 times a year and each episode lasted for 10 days.  The pain was sharp but localized and which he rated as, at worst, being 3 on a scale of 10.  The pain occurred spontaneously but was relieved by rest and by taking Flexeril or Doan or similar over-the-counter (OTC) medications.  When he had such shoulder pain, he could function with medication. He has not had any joint replacement.  It was reported that there was no functional impairment.  

As to a history of knee disability, the Veteran reported that with prolonged immobility, such as from driving, he could develop pain at the top of his right knee.  The condition had existed for 3 years and was not due to injury or trauma.  He did not have weakness, stiffness, swelling, heat, redness, giving way, lack of endurance, locking, fatigability or dislocation from the joint condition.  He reported that the right knee pain occurred once monthly and lasted for 1/2 hour.  The pain is localized but sharp and aching, and which he rated as, at worst, being 3 on a scale of 10.  The pain could be elicited by keeping it immobile for prolonged periods, and was relieved by moving it.  When he had such pain, he could function without medication.  He was not receiving any treatment for this condition, and had not had a joint replacement.  It was commented that there was no functional impairment.  

As to his right wrist and the scars of his right wrist and left hip, the Veteran reported that a past right wrist scaphoid fracture with non-union had been treated with a bone graft taken from left hip.  The condition had existed for 15 years and had been caused by a dirt bike accident.  He did not have weakness, stiffness, swelling, heat, redness, giving way, lack of endurance, locking, fatigability or dislocation from the joint condition.  He reported having pain in the radial aspect of the right wrist which occurred once every 2 months, lasting for 1 day.  The pain was localized but aching, and which he rated as, at worst, being 2 on a scale of 10.  The pain could be elicited by cold weather and was relieved by Tylenol.  When he had such pain he could function with medication.  He had not had any joint replacement.  It was commented that there was no functional impairment.  

As to hemorrhoids, the Veteran reported that he had had hemorrhoids in the past.  The condition had existed for 3 years.  He reported having swelling but no anal itching, diarrhea, pain, tenesmus or perianal discharge.  He did not report a leakage of stool.  He stated that his hemorrhoids recurred occasionally.  He had never been hospitalized nor had any rectal surgery.  When he had a recurrence of hemorrhoids he took Preparation-H.  It was commented that there was no functional impairment.  As to allergic rhinitis, the Veteran reported having year round congestion with seasonal exacerbations manifested by itchy eyes and a runny nose at such times.  The condition had existed for 20 years.  He described his problems as being constant.  However, he was never incapacitated and did not have headaches.  No antibiotic treatment lasting 4-6 weeks had been needed.  He reported not having symptoms of thick and foul smelling discharge from the nose, interference with breathing through the nose, pain, crusting or hoarseness.  For treatment, he took Allegra and Flonase, and the response to this treatment had been good and without any side effects.  It was commented that there was no functional impairment.  

As to metatarsalgia, the Veteran reported having some pain at the right first metatarsal joint 3 years ago and was given some gel sole inserts with good results.  The condition was not due to injury or trauma, and did not cause pain.  At rest he did not have any pain, weakness, stiffness, swelling, or fatigue.  While standing or walking he did not have any pain, weakness, stiffness, swelling, or fatigue.  He had never had an infection of any bone and he had never been hospitalized nor had any surgery.  The treatment was with the use of gel sole inserts.  It was commented that there is no functional impairment.  As to a right inguinal hernia, he reported having had a right inguinal hernia repair 3 years ago.  He reported not having any residual symptoms.  It was commented that there was no functional impairment.  As to left epididymitis, he reported that this had started 15 years ago and his symptoms were that during the day he urinated 4 times at intervals of 4 hours and during the night he urinates 1 times at an interval of 4 hours.  He did not have problem starting urination and did not have any urinary incontinence.  He did not report having any impotence.  It was commented that there is no functional impairment.  

On examination the Veteran was 73 inches in height and weighed 210 pounds, and his nutritional status was described as being overweight.  Three blood pressure readings were 118/80, 118/80, and 116/78.  His head was normocephalic and atraumatic.  The nasal septum was at midline.  The oral cavity had no lesions and dentition was grossly intact.  As to his throat, mucosa was intact, and there was no pharyngeal erythema or exudate.  Examination of the nose revealed no nasal obstruction, no deviated septum, no partial loss of the nose, no partial loss of the ala, no nasal polyps, no scar, and no disfigurement.  There was no rhinitis found on examination of the nose.  On examination no sinusitis was detected.  As to the skin, there were well-healed level scars, and over the left iliac crest the scar measured 5.5 cms. by 0.25 cms., and over the volar aspect of the right wrist the scar measured about 6.5 cms. by 0.4 cms.  There is no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypopigmentation, hyperpigmentation or abnormal texture.  There are no burn scars present.  The Veteran's breath sounds were symmetric and there were no rhonchi or rales.  Expiratory phase is within normal limits.  As to his heart, there were normal heart sounds and regular rate and rhythm.  There were no heaves or thrills, and no murmurs or gallops.  As to the abdomen, there were no striae on the abdominal wall, no distension of superficial veins, no ostomy, and no tenderness to palpation.  No inguinal, ventral or femoral hernias were found on examination.   

As to the Veteran's extremities, there was no ulceration, edema, stasis dermatitis, clubbing or cyanosis.  He was left hand dominant, because he wrote left handed.  His posture and gait were within normal limits.  Examination of the feet did not reveal any signs of abnormal weight bearing or breakdown, callosities or any unusual shoe wear pattern.  He did not require any assistive device for ambulation.  As to his left shoulder, there were no signs of edema, effusion, weakness, tenderness, redness, heat, subluxation or guarding of movement.  The range of motion of both shoulders joints was flexion to 180 degrees; abduction 180 degrees; external rotation 90 degrees; and internal rotation 90 degrees.  The left shoulder was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  As to the right wrist, there were no signs of edema, effusion, weakness, tenderness, redness, heat, subluxation or guarding of movement.  The range of motion of both wrists was dorsiflexion to 70 degrees; palmar flexion to 80 degrees; radial deviation to 20 degrees; and ulnar deviation to 45 degrees.  Right wrist function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Range of motion of both hip joints was flexion to 125 degrees; extension to 30 degrees; adduction to 25 degrees; abduction to 45 degrees; external rotation to 60 degrees; and internal rotation to 40 degrees.  Function of each hip was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  

As to the Veteran's knees, there were no signs of edema, effusion, weakness, tenderness, redness, heat, subluxation or guarding of movement.  Examination of each knee revealed no locking pain, genu recurvatum or crepitus.  Range of motion of each knee was flexion to 140 degrees, and extension to 0 degree.  Joint function of each knee was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The anterior and posterior cruciate ligaments stability tests of the each knee was within normal limits.  The medial and lateral collateral ligaments stability tests of each knee was within normal limits.  The medial and lateral meniscus tests of the each knee were within normal limits.  Range of motion of each ankle was dorsiflexion to 20 degrees, and plantar flexion to 45 degrees.  Joint function of each ankle was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Examination of the each foot revealed no tenderness, painful motion, weakness, edema, heat, redness, instability, atrophy or disturbed circulation.  There was active motion in the metatarsophalangeal joint of each great toe. Palpation of the plantar surface of the each foot revealed no tenderness.  Alignment of the Achilles tendon was normal, bilaterally, while weight bearing and when not weight bearing.  There was no pes planus or pes cavus of either foot.  There were no hammer toes found on examination of the feet.  Morton's Metatarsalgia was not present.  There was no hallux valgus or hallux rigidus.  There was no limitation with standing and walking.  He did not require any type of support with his shoes. 

Examination of the right peripheral pulses revealed femoral pulse 2+, popliteal pulse 2+, dorsalis pedis pulse 2+ and anterior tibial pulse 2+. Examination of the left peripheral pulses revealed femoral pulse 2+, popliteal pulse 2+, dorsalis pedis pulse 2+ and anterior tibial pulse 2+.  Neurologically, coordination is within normal limits.  Neurological examination of the upper extremities revealed motor functions and sensory functions were within normal limits.  Upper extremity reflexes were biceps jerk of 2+ and triceps jerk of 2+, bilaterally. In the lower extremities motor functions and sensory function were within normal limits.  Lower extremity reflexes were knee jerk of 2+ and ankle jerk of 2+, bilaterally. 

On rectal examination there was no evidence of: ulceration, fissures, reduction of lumen, rectal tonus, trauma, rectal bleeding, proctitis, infections, spinal cord injury, protrusion or loss of sphincter control.  There were no hemorrhoids detected during the rectal examination.  Examination of the prostate is within normal limits.  No rectum fistula was found on examination.  Examination of the penis and the testicles revealed normal findings.  No genital fistula was found.  

The examiner found that the Veteran was able to brush teeth, take a shower, vacuum, drive a car, cook, climb stairs, dress self, take out the trash, walk, shop, perform gardening activities, and push a lawn mower.  His current occupation involved working in an office. 

Nonweight bearing X-rays of the Veteran's right foot were within normal limits.  Left shoulder X-ray findings were within normal limits.  A right wrist X-ray revealed a remote, internally fixed and well-healed fracture of the right carponavicular but was otherwise negative. Right knee X-ray findings were within normal limits.  

The diagnoses were sleep apnea; scars of the left iliac crest, from bone harvest, and the volar aspect of the right wrist, from scaphoid fracture with internal fixation; and rhinitis with objective factor being medication, but no finding of bacterial rhinitis.  

The examiner stated that as to the claimed conditions of the shoulder, knee, wrist, hemorrhoids, metatarsalgia, right inguinal hernia, and left epididymitis, there were no diagnoses because there was no pathology upon which to render a diagnosis.  It was noted that as to hemorrhoids, there was no significant anemia and no findings of malnutrition.  

The examiner concluded by stating that there was no effect of the conditions on the Veteran's daily activity.  

Principles of Service Connection

Service connection is warranted for disability incurred or aggravated during active service or by application of certain rebuttable presumptions.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  However, not every manifestation of joint pain during service will permit service connection for arthritis first shown as a clear-cut clinical entity at some later date.  38 C.F.R. § 3.303(b). 

A rebuttable presumption of service connection exists for chronic diseases, specifically listed at 38 C.F.R. § 3.309(a) (and not merely diseases which are "medically chronic"), including arthritis , if the chronicity is either shown as such in service which requires sufficient combination of manifestations for disease identification and sufficient observation to establish chronicity (as opposed to isolated findings or a mere diagnosis including the word 'chronic'), or manifests to 10 percent or more within one year of service discharge (under § 3.307).  If not shown as chronic during service or if a diagnosis of chronicity is legitimately questioned, continuity of symptomatology after service is required, 38 C.F.R. § 3.303(b), but the use of continuity of symptoms to establish service connection is limited to only those diseases listed at 38 C.F.R. § 3.309(a).  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).  Walker v. Shinseki, 708 F.3d 133, 1338 (Fed.Cir. 2013).  

The use of continuity of symptoms to establish service connection is limited to only those diseases listed at 38 C.F.R. § 3.309(a), which includes arthritis and other organic diseases of the nervous system, and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The competence, credibility, and probative (relative) weight of evidence, including lay evidence must be assessed.  See generally 38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994); and 38 C.F.R. § 3.159(a)(2).  However, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  See 38 C.F.R. § 3.159(a)(1).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

Any competent lay evidence must be weighed to make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009).  VA may rely on an absence of an entry in a record as evidence that the event did not occur, but only if the matter is of the kind that ordinarily would have been recorded.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) ("[E]vidence of a prolonged period without medical complaint can be considered") and Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) (taking into account the lack of treatment or complaints of the condition for an extensive period of time); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008) (more probative weight to VA opinions which relied, inter alia, on a record showing disability symptoms did not begin until decades after service).  

Moreover, consideration may also be given to the earliest medical records stating when symptoms began or when treatment for symptom first began, or both.  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements opposing consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

Reasonable doubt will be favorably resolved and it exists when there is an approximate balance of positive and negative evidence.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed.Cir. 2001).  

Analysis

Left Epididymitis

The Board is cognizant that following the Veteran's vasectomy during service in 1989 he reported having had hematuria (blood in his urine) and testicular inflammation.  While the STRs variously describe this as affecting either the right or the left testis, the evidence predominantly shows that these complaints pertained to his left testis or epididymis, which is how the Veteran has described his claim.  The Board further acknowledges that the Veteran had such complaints in 2007.  The 2008 examination, however, noted the complaints of frequent urination, and did not record that the Veteran reported having hematuria.  Crucially, on physical examination at that time, no abnormality clinically attributable to the epididymitis was found.  The 2008 examiner found that no diagnosis could be rendered because there is no pathology upon which to render a diagnosis.  The Board is cognizant that the requirement of a current disability is satisfied if the disorder is diagnosed when the claim is filed or at any time during the pendency of appeal and that a "recent" diagnosis of disability may also constitute a current disability that existed at the time the claim was filed.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).  Crucially, no post-service medical evidence shows the presence of the claimed disability.  The mere fact of an in-service injury is not enough.  Rather, there must be a chronic disability resulting from that injury.  The Veteran competently and credibly believes that he is entitled to service connection for the claimed disability; however, the Board places more probative weight on the clinical findings because the VA examiner has more specialized expertise in determining whether a current chronic disability exists.  There is no persuasive evidence of a current chronic disability.  A threshold requirement for granting service connection is evidence of a current disability.  In the absence of probative evidence of a current chronic disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, service connection for left epididymitis is not warranted. 

Hemorrhoids

At the time of the December 2008 official examination the Veteran reported that he had hemorrhoids which recur occasionally.  A review of the STRs shows that while a history of hemorrhoids was noted in 1995, on examination prior to service discharge in December 2006, more than a decade after the 1995 clinical notation, he had small internal hemorrhoids.  However, at the December 2008 official examination he had no hemorrhoids.  That examination found no rectal ulceration, fissures, reduction of lumen, trauma, rectal bleeding, proctitis, infections, protrusion or loss of sphincter control or rectal fistula.  The examiner concluded that no diagnosis could be rendered because there is no pathology upon which to render a diagnosis.  

The Board is cognizant that the requirement of a current disability is satisfied if the disorder is diagnosed when the claim is filed or at any time during the pendency of appeal and that a "recent" diagnosis of disability may also constitute a current disability that existed at the time the claim was filed.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).  Crucially, no post-service medical evidence shows the presence of the claimed disability.  The mere fact of an in-service injury is not enough.  Rather, there must be a chronic disability resulting from that injury.  The Veteran competently and credibly believes that he is entitled to service connection for the claimed disability; however, the Board places more probative weight on the clinical findings because the VA examiner has more specialized expertise in determining whether a current chronic disability exists.  There is no persuasive evidence of a current chronic disability.  A threshold requirement for granting service connection is evidence of a current disability.  In the absence of probative evidence of a current chronic disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, service connection for hemorrhoids is not warranted. 

Right Inguinal Hernia

During the Veteran's military service, in 2003, he had episodic pain in the right inguinal region and was evaluated for a possible right inguinal hernia.  On examination at that time there was a questionable small hernia.  However, on a later surgical consultation the assessment was that he had abdominal pain of unknown etiology, and a later CT scan found no clear explanation for the right lower quadrant pain.  

Three years later, in 2006, the Veteran was again evaluated to rule out the presence of a right inguinal hernia because he had a bulge in that area, and on evaluation later in 2006 it was reported that an examination found that he had a minimal right inguinal hernia on the right which had been evaluated but not repaired.  While the official examination in 2008 indicated that the Veteran reported having had a surgical repair of a right inguinal hernia three years earlier, i.e., 2005, that examination also specifically found that he had no scarring and, clearly, if had he had a surgical repair there would be a residual postoperative scar.  Thus, it is clear that the Veteran never had a surgical procedure for repair of a right inguinal hernia.  
More to the point, the 2008 official examination found that the Veteran did not have an inguinal hernia.  The examiner concluded that no diagnosis could be rendered because there is no pathology upon which to render a diagnosis.  

The Board is cognizant that the requirement of a current disability is satisfied if the disorder is diagnosed when the claim is filed or at any time during the pendency of appeal and that a "recent" diagnosis of disability may also constitute a current disability that existed at the time the claim was filed.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).  Crucially, no post-service medical evidence shows the presence of the claimed disability.  The mere fact of an in-service injury is not enough.  Rather, there must be a chronic disability resulting from that injury.  The Veteran competently and credibly believes that he is entitled to service connection for the claimed disability; however, the Board places more probative weight on the clinical findings because the VA examiner has more specialized expertise in determining whether a current chronic disability exists.  There is no persuasive evidence of a current chronic disability.  A threshold requirement for granting service connection is evidence of a current disability.  In the absence of probative evidence of a current chronic disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). Accordingly, service connection for right inguinal hernia is not warranted. 

Residuals of Right Wrist Internal Fixation for Scaphoid Fracture - Other Than the Service Connected Scar

The Veteran is now service-connected for the residual surgical scarring of the right wrist but not for any impairment of function of the right wrist.  It is undisputed that he has continued to complain of pain in his right wrist since his surgical repair of a fracture of the right scaphoid.  That surgical repair consisted of both a bone graft and internal fixation with one or more metallic screws.  The 2008 official examination found that he had full function of the right wrist.  Nevertheless, X-rays taken in conjunction with that examination revealed that he continues to have the metallic fixation hardware retained within his right wrist.  

Given the severity of the initial injury, the failure of the initial physical therapy, and the subsequent in-service right wrist surgery together with the continued retention of metallic hardware and continuing complaint of right wrist pain, with the favorable resolution of doubt in favor of the Veteran, service connection is warranted for disability of the right wrist consisting of functional impairment due to pain.  

Rating Principles

Ratings for a service-connected disability are determined by comparing current symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based as far as practical on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155.  Disabilities are viewed, and examinations are interpreted, historically, in order to accurately reflect the elements of disability present.  38 C.F.R. §§ 4.1, 4.2.  A higher rating is assigned if it more nearly approximates such rating.  38 C.F.R. §§ 4.7, 4.21. 

Separate ratings may be assigned either initially or during any appeal for an increased rating for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119 (1999) (initial staged ratings).  

OSA

The Veteran has been assigned a 50 percent rating for OSA, effective the day after discharge from his active service.  Under 38 C.F.R. § 4.97, Diagnostic Code 6847, obstructive sleep apnea which is asymptomatic but with a documented sleep disorder breathing warrants a noncompensable rating; when persistent with day-time hypersomnolence, a 30 percent rating is warranted; when requiring the use of breathing assistance device, such as continuous airway pressure (CPAP) machine, a 50 percent rating is warranted; and which chronic respiratory failure with carbon dioxide retention or cor pulmonale, or; requiring a tracheostomy, a 100 percent disability rating is warranted.  

As previously noted, the current 50 percent rating encompasses the use of a CPAP machine.  For the next higher scheduler rating, i.e., 100 percent, there must be one of three clinical findings: (a) chronic respiratory failure, or (b) cor pulmonale, or (c) either having had or needing a tracheostomy.  

Cor Pulmonale is a combination of hypertrophy and dilatation of the right ventricle secondary to pulmonary hypertension, which is due to disease of the lung parenchyma or pulmonary vascular system.  62 Fed.Reg. 65207, 65210 (December 11, 997).

The Board has thoroughly reviewed all the evidence of record and notes that there is no clinical evidence of any of the three required clinical findings.  EKGs and chest X-rays during service revealed no abnormal cardiovascular findings, including cor pulmonale.  There is likewise no evidence of record that the Veteran has ever had any respiratory failure, much less chronic respiratory failure or that he has ever had or ever needed a tracheostomy.  

Accordingly, at no time since the Veteran filed his original claim for service connection for OSA has he met or even approximated the scheduler rating criteria for a 100 percent scheduler rating.  

TMJ Syndrome with Bruxism

Under 38 C.F.R. § 4.150, Diagnostic Code 9905 limitation of motion of the TMJ warrants a 10 percent rating if there is limitation of inter-incisal range of motion of 31 to 40 mms.; or limitation range of lateral excursion of 0 to 4 mms.  A 20 percent rating is warranted when inter-incisal range is limited to 21 to 30 mms.; a 30 percent rating is warranted when inter-incisal range is limited to 11 to 20 mms; and a maximum 40 percent rating is warranted when inter-incisal range is limited to 0 to 10 mms.  A note to Diagnostic Code 9905 provides that ratings for limited inter-incisal movement shall not be separately rated, for combination, with ratings for limited lateral excursion.  

The Veteran's current 20 percent rating for TMJ syndrome with bruxism encompasses limitation of inter-incisal range of motion of 30 mms. or less, together with any degree of limitation of lateral excursion.  For the next higher scheduler rating only limitation of inter-incisal motion is considered such that for a 30 percent rating there must be limited inter-incisal range of motion of 20 mms. or less, with a maximum rating of 40 percent being assigned if such motion is limited to 10 mms. or less.  

In this case, the official dental examination found that the Veteran's inter-incisal motion was in the range of 21 to 30 mms.  It was upon this finding that an initial 20 percent scheduler rating was properly assigned.  The Board has considered the complaints of the Veteran of pain and a popping of his jaws.  However, the recent examination also found no abnormality of his mandible, maxilla or ramus.  Similarly, while he uses a mouthpiece when sleeping at night, due to bruxism, X-rays were within normal limits.  

The recent dental examination also found that the Veteran has significant periodontitis.  However, periodontitis is a periodontal disease and, as such, is one of a group of pathological conditions that affect the surrounding and supporting tissues of the teeth.  Simington v. West, 11 Vet. App. 41, 42 (1998).  However, the Veteran is not service connected for any form of periodontal disease.  

Thus, at no time since the Veteran filed his original claim for service connection does the evidence show that he has met or even approximated the schedular rating criteria for a 30 percent scheduler rating for TMJ syndrome with bruxism.  

Allergic Rhinitis

Under 38 C.F.R. § 4.97, Diagnostic Code 6522 allergic or vasomotor rhinitis warrants a 10 percent rating when there are no polys, but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.  A maximum 30 percent rating is warranted for allergic or vasomotor rhinitis when there are polyps.  

The Board is cognizant of the fact that the Veteran had a septorhinoplasty and turbinoplasty in November 2007.  Moreover, the Board has considered the Veteran's complaints, including those during military service, of having a runny nose.  However, at the official rating examination he reported using Allegra and Flonase but he did not report having to use antibiotic treatment or having headaches, or having symptoms of thick and foul smelling nasal discharge, interference with breathing through the nose, pain, crusting or hoarseness.  Moreover, the examiner found that there was no impact upon the Veteran's daily activities.  

Most importantly, the official examination did not find that the Veteran had any nasal polyps or greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.  Thus, absent polyps and any obstruction of one or both nasal passages, a compensable schedular rating is not warranted at any time since the Veteran filed his initial claim for service connection.  

Left Iliac Crest Surgical Scar

The criteria for evaluating scars were amended effective October 23, 2008, but these most recent amendments are applicable only to claims received on or after October 23, 2008.  73 Fed.Reg. 54708 (Sept. 23, 2008).  Accordingly, because the Veteran's claim for service connection was received in June 2008, the criteria which apply in this case are those that were effective prior to October 23, 2008; however, the Board is cognizant that the RO evaluated the Veteran's claim under both the old and new criteria.  Substantively, there is little change in the rating criteria as they relate to the Veteran's specific disability.  

The scars of the left iliac crest and the right wrist are not to be evaluated under Diagnostic Code 7800, as in effect prior to October 23, 2008, because they are not of the head, face or neck and, so, are not disfiguring.  

As in effect prior to October 23, 2008, Diagnostic Code 7801 provided that for scars other than the head, face or neck that were deep or that caused limited motion, a 10 percent rating was assigned when the area or areas exceeded 6 square inches; 20 percent when exceeding 12 square inches; 30 percent when exceeding 72 square inches; and 40 percent when exceeding 144 square inches.  Note 1 provided that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined.  Note 2 provided that a deep scar is one associated with underlying soft tissue damage.  

As in effect prior to October 23, 2008, Diagnostic Code 7802 provided that for scars other than the head, face or neck that were superficial and that did not cause limited motion warranted a 10 percent rating when involving an area or areas of 144 square inches (929 sq. cm.) or greater.  Note 1 stated that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined.  Note 2 provided that a superficial scar is one not associated with underlying soft tissue damage.  

As in effect prior to October 23, 2008, Diagnostic Code 7803 provided that superficial or unstable scars warranted a 10 percent rating.  Note 1 stated that unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar; and Note 2 provided that a superficial scar is one not associated with underlying soft tissue damage.  

As in effect prior to October 23, 2008, Diagnostic Code 7804 provided that a superficial scar which was painful on examination warranted a 10 percent rating.  Note 1 provided that a superficial scar is one not associated with underlying soft tissue damage.  

As in effect prior to October 23, 2008, Diagnostic Code 7805 provided that other scars, i.e., scars not otherwise rated under the above criteria, were to be rated on the basis of limitation of function of the part affected.  

Here, the PO left iliac crest scar, from a bone graft donor site, is well healed.  Also, because the examination found that the scar was level, there is no depression or loss of underlying tissue.  Moreover, the area of skin involvement, being 5.5 cms. by 0.25 cms., does not warrant a compensable disability rating.  Likewise, the examination found that, in essence, the residual scar is asymptomatic inasmuch as there is no tenderness, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypopigmentation, hyperpigmentation or abnormal texture.  The Veteran did not complain of pain associated with the scar.  Moreover, a compensable rating is not warranted because there is no clinical evidence of impairment of function of the left hip because he had left hip flexion to 125 degrees and abduction 45 degrees, which are normal ranges of hip motion.  See 38 C.F.R. § 4.71a, Plate II.  He also had extension of the left hip to 30 degrees; adduction to 25 degrees; external rotation to 60 degrees; and internal rotation to 40 degrees which does not constitute evidence of impaired left hip function under the rating schedule.  Also, the examiner stated that left hip function is not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use and, specifically, that there is no functional impairment.  Supporting the examiner's finding that there was no functional impairment was the additional observation at that examination that the Veteran's posture and gait were within normal limits.  Crucially, no impairment of the left hip has been clinically attributed to the scar.  

In sum, the Veteran's PO left iliac crest scar is asymptomatic, has no effect upon his daily activities, and is not productive of any functional impairment.  Thus, a compensable schedular rating is not warranted under either the old or new rating criteria at any time since the Veteran filed his initial claim for service connection.  

Right Wrist Scar

The PO right wrist scar is well healed and, as with the left iliac crest scar, the recent examination found that the wrist scar is level, there is no depression or loss of underlying tissue.  Moreover, the area of skin involvement, being about 6.5 cms. by 0.4 cms. does not warrant a compensable disability rating.  

Further, the examination found that, in essence, the residual scar is asymptomatic inasmuch as there is no edema, effusion, weakness, tenderness, redness or heat.  The Veteran did not complain of pain associated with the scar.  

Moreover, a compensable rating is not warranted because there is no clinical evidence of impairment of function of the right wrist clinically attributed to the scar. He had dorsiflexion to 70 degrees, palmar flexion to 80 degrees, radial deviation to 20 degrees, and ulnar deviation to 45 degrees, which are all normal ranges of motion.  See 38 C.F.R. § 4.71a, Plate II.  The examiner stated that right wrist function is not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  In fact, the examiner concluded that there was no functional impairment of the right wrist.  

In sum, the Veteran's PO right wrist scar is asymptomatic, by itself, is not productive of any functional impairment.  Thus, a compensable schedular rating under either the old or new rating criteria is not warranted at any time since the Veteran filed his initial claim for service connection.  

Other Considerations

The Veteran's competent and credible belief that his disabilities are worse than the assigned ratings is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints. The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings than the Veteran's lay statements.  Thus, the Board finds that the currently assigned ratings are appropriate.  

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2014).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2014).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations are inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Other elements are marked interference with employment or frequent periods of hospitalization.  

If either (1) the claimant's disability picture is adequately contemplated by the rating schedule or (2) that there are no other "related factors," for example, frequent hospitalizations or marked interference with employment, then referral is not warranted and the other element need not be considered.  Addressing the adequacy of the scheduler rating criteria requires a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the criteria in the Rating Schedule.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

The Board finds that the schedular evaluations assigned for the Veteran's service-connected disorders are adequate in this case.  There is no persuasive evidence of occupational or functional impairment due to service-connected disorders at issue or other symptoms which are not already contemplated by the potentially applicable schedular criteria.  Specifically, the rating criteria adequately encompass the symptomatology and severity of the Veteran's service-connected disabilities.  Moreover, the rating criteria provide for ratings greater than those assigned for each service-connected disorder, which may be awarded should any of the service-connected disorders increase in severity.  The Veteran has not described any unusual or exceptional features associated with his disabilities or described how the disabilities affect him in an unusual or exceptional manner.  Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); see also Johnson v. McDonald, 762 F3d. 1362; 2014 WL 3844196 (C.A. Fed.); No. 2013-7104, slip op. (Fed. Cir. Aug. 6, 2014) overruling Johnson v. Shinseki, 26 Vet. App. 237, 248 (2013). 

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, the Board also recognizes that the Court of Appeals for Veterans Claims has clarified that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities exists as part of a claim for an increase (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  Neither the Veteran, nor the evidence of record suggests that he is unemployable due to service connected disabilities.  For these reasons, the Board finds that a claim for TDIU has been raised by neither the Veteran nor by the record.

Except as to the claim for service connection for residuals of right wrist internal fixation for scaphoid fracture other than the service-connected scar, in reaching the determinations in this case, the Board finds that the preponderance of the evidence is against the claims and, so, there is no doubt to be resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 52 (1990).   


ORDER

Service connection for left epididymitis, hemorrhoids, and a right inguinal hernia is denied.  

Service connection for residuals of a right volar wrist, status for internal fixation of a scaphoid fracture, other than a postoperative scar, is granted.  

An initial rating greater than 50 percent for OSA is denied.  

An initial rating greater than 20 percent for TMJ with bruxism is denied.  

Initial compensable ratings for allergic rhinitis; a surgical scar of the left iliac crest; and for a PO scar as a residual of internal fixation of a scaphoid fracture of the right wrist are denied.  


REMAND

On official examination in December 2008 the diagnoses were (1) refractive error (myopic astigmatism and presbyopia), OU [both eyes]; and (2) Vitreous floater, OD [right eye].  The Veteran's NOD initiated an appeal as to all matters addressed in the February 2009 rating decision except the denial of service connection for hyperlipidemia and the initial 20 percent rating for TMJ with bruxism.  As such, it initiated an appeal as to the denials of service connection for presbyopia, myopia, and astigmatism which were not addressed in the February 2010 SOC.  

The next step in the appellate process is for the RO to issue to the Veteran and his attorney an SOC addressing the claims for service connection for presbyopia, myopia, and astigmatism.  See 38 C.F.R. § 19.29 (2014); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  Consequently, these matters must be remanded to the RO for the issuance of a SOC. 

The Board emphasizes, however, that to obtain appellate review of the issues not currently in appellate status, an appeal must be perfected by filing VA Form 9, Appeal to the Board, or the equivalent.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2014). 
 
With respect to the claims for service connection for disorders of the right knee, left knee, left shoulder, and metatarsalgia, the Board notes that while the recent official examination found no pathology to account for the Veteran's complaints of pain at these sites, he reported in his initial VA claim for service connection that he had been stationed in the Persian Gulf after August 1, 1990.  See A-16a of that form.  

The RO denied these claims on the basis that there was no competent evidence of current pathology.  Nevertheless, a claim for service connection for undiagnosed illness may be reasonably raised in these circumstances.  See Robinson v. Peake, 21 Vet. App. 545, 552 (2008) (holding the Board is required to address all issues and theories that are reasonably raised by the claimant or the evidence of record), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  In Joyner v. McDonald, the Federal Circuit overruled the Court of Appeals for Veterans Claims in its holding that pain alone was not a disability even as an undiagnosed illness.  766 F.3d 1393, 1395 (Fed. Cir. 2014).  The Federal Circuit specifically noted that the plain language of § 1117 makes clear that pain, such as muscle pain or joint pain, may establish an undiagnosed illness that causes a qualifying chronic disability.  Id.

Accordingly, the Veteran should be afforded an examination to determine whether his complaints of pain in these joints, i.e., both knees, left shoulder, and his feet (metatarsalgia) are due to an undiagnosed illness.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a Persian Gulf protocol examination by an appropriate clinician(s), to determine the nature and etiology of his claimed bilateral knee, left shoulder, and feet disabilities. The claims folder and a copy of this REMAND must be made available to the examiner(s) for review, and notation to the effect that this record review took place must be included in the report of the examiner.  All appropriate tests should be undertaken.  Current VA Gulf War Examination Guidelines must be followed. 

The examiner must provide a response to the following: 

Is it at least as likely as not (50 percent or greater probability) that the Veteran's right knee disorder, left knee disorder, left shoulder, and metatarsalgia can be attributed to known clinical diagnoses?  If YES, is it at least as likely as not (50 percent or greater probability) that such disorder is etiologically related to symptomatology noted in service? 

If the right knee disorder, left knee disorder, left shoulder, and metatarsalgia cannot be attributed to a known clinical diagnosis, the examiner must indicate whether it is at least as likely as not (50 percent or greater probability) that the Veteran's symptoms are the result of an undiagnosed illness or medically unexplained chronic multisymptom illness etiologically related to service in Southwest Asia/ Persian Gulf.

2.  The Veteran must be advised of the importance of reporting to these VA examinations and of the possible adverse consequences, to include the denial of his claims, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).  A copy of the notification letters sent to the Veteran advising him of the time, date, and location of the scheduled examinations should be included in the claims folder and should reflect that it was sent to his last known address of record.  If the Veteran fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable. 

3.  To help avoid future remand, the RO/AMC must ensure that all requested development action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

4.  Thereafter, readjudicate the claims of service connection for disorders of the right knee, left knee, left shoulder, and metatarsalgia based upon all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.  

5.  The RO/AMC must issue to the Veteran and the Veteran's attorney an SOC addressing the claims for service connection for presbyopia, myopia, and astigmatism.  Along with the SOC, the RO/AMC must furnish to the Veteran and the Veteran's attorney a VA Form 9 (Appeal to Board of Veterans' Appeals), and afford them the applicable time period for perfecting an appeal as to this issue.  

The Veteran and the Veteran's attorney are hereby reminded that appellate consideration of the matter identified above, i.e., service connection for presbyopia, myopia, and astigmatism, may be obtained only if a timely appeal is perfected.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


